GascelilisowlfaseuNe Oaeumeniziy RiehGRAG2Z® Page 1 of a5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

NATIONAL FEDERATION OF THE BLIND, on
behalf of their members and themselves, Civil Action No. 15-12984-NMG
MARK CADIGAN,
MIKA PYYHKALA,
LISA IRVING,
ARTHUR JACOBS,
JEANINE KAY LINEBACK,
and HEATHER ALBRIGHT, on behalf of
themselves and all others similarly situated,
Plaintiffs,

V.

THE CONTAINER STORE GROUP, INC.,
Defendant.

REPORT AND RECOMMENDATION ON DEFENDANT, THE CONTAINER STORE
GROUP, INC.’S MOTION FOR SUMMARY JUDGMENT, OR IN THE ALTERNATIVE,
SUMMARY ADJUDICATION (#176).

KELLEY, U.S.M.J.

I. Introduction.

In this putative class action, plaintiffs, the National Federation of the Blind (NFB) and six
visually-impaired individuals, allege that the practices of defendant, the Container Store Group,
Inc., discriminated against the visually-impaired in violation of Title III of the Americans with
Disabilities Act (ADA), 42 U.S.C. §§ 12181, et seq., and various consumer protection and

discrimination laws of Massachusetts, California, New York, and Texas.! Plaintiffs also make a

 

| Specifically, plaintiffs allege defendant violated the following state laws: the Massachusetts
Public Accommodation Act, Mass. Gen. Laws ch. 272, § 98; the Massachusetts Equal Rights Act,
Mass. Gen. Laws ch. 93, § 103(a); the Consumer Protection Act, Mass. Gen. Laws ch. 93A, § 9;
the Unruh Civil Rights Act, Cal. Civ. Code §§ 51, et seq.; the California Disabled Persons Act,
Cal. Civ. Code §§ 54—54.3; the Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.;
the Consumers Legal Remedies Act (CLRA), Cal. Civ. Code §§ 1750, et seq.; the New York

Of, trade tlic, aut, apetinws coun, Ahorete / Docket Ne. 245,
(Zepnt and aN Lae ea = a. and ee )
Vb1K rile, USOT &/18/20
